        Case 4:11-cr-00047-BMM Document 152 Filed 06/23/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                       CR-11-47-GF-BMM
                 Plaintiff,
      vs.

KEVIN ALFRED GOBERT,                                          ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 15, 2020. (Doc. 151.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 15, 2020. (Doc.

150.) The United States accused Gobert of violating his conditions of supervised

release 1) by failing to report for sex offender treatment; 2) by using

methamphetamine on two separate occasions; and 3) by failing to follow the

instructions of his probation officer. (Doc. 148). At the revocation hearing, Gobert

admitted that he had violated the conditions of his supervised release: 1) 1) by
          Case 4:11-cr-00047-BMM Document 152 Filed 06/23/20 Page 2 of 2



failing to report for sex offender treatment; 2) by using methamphetamine on two

separate occasions; and 3) by failing to follow the instructions of his probation

officer. (Doc. 150.) Judge Johnston found that Gobert’s violations proved to be

serious and warranted revocation, and recommended that Gobert receive a

custodial sentence of 4 months, with no supervised release to follow. (Doc. 151.)

Gobert was advised of the 14 day objection period and his right to allocute before

the undersigned. Gobert waived those rights. (Doc. 150.)

      The violations prove serious and warrant revocation of Gobert’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 151) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Kevin Alfred Gobert be

incarcerated for a term of 4 months of custody, with no supervised release to

follow.

      DATED this 23rd day of June, 2020.
